Hill, J.
The evidence for the plaintiff was to the effect that Owens, a negro, lived on the plaintiff’s place, and that the defendant moved the negro from the plaintiff’s place to the defendant’s place, at the time inquiring of the plaintiff what the negro owed the plaintiff, and was informed by the plaintiff that the negro owed him $70, which sum the defendant agreed to pay, that the defendant did pay $25 of such indebtedness, and promised to pay the remainder subsequent^. The defendant denied any promise to pay this balance, and pleaded that the alleged promise was a promise to pay the debt of another, and, not being in writing, was not enforceable, under the statute of frauds. The magistrate gave judgment for the plaintiff, the defendant sued out certiorari, the judge of the superior court overruled the certiorari, and the case came to this court on exceptions to the latter judgment.
It is not necessary to add anything further to the headnote.

Judgment reversed.


Jenkins, P. J., and Stephens, J., concur.